Case 4:19-cv-04213 Document 1-1 Filed on 10/25/19 in TXSD Page 1 of 37




   EXHIBIT A
 Case 4:19-cv-04213 Document 1-1 Filed on 10/25/19 in TXSD Page 2 of 37                              9/2 3/2019 6:53 PM
                                                                          Marilyn Burgess - District Clerk Harris County
                                                                                               Envelope No. 37052597
                                                                                                       By: Nelson Cuero
                                                                                              Filed: 9/23/2019 4:20 PM
                               CAUSE NO.        201969148

RYAN BLOOMFIELD

Plaintiff
                                                             165 thth DISTRICT COURT
                                                      IN THE 165
VS.

                                                      HARRIS COUNTY, TEXAS
KINGDOM OF SAUDI ARABIA and
MOTIVA ENTERPRISES LLC

Defendants


                               ORIGINAL COKPI,AINT
                               ORIGINAL


TO THE HONORABLE COURT:

       COMES NOW, RYAN BLOOMFIELD, Plaintiff, and files this Complaint for

multiple causes of action against Defendants KINGDOM OF SAUDI ARABIA and

MOTIVA ENTERPRISES LLC (hereinafter referred
                   LLC (hereinafter  referred to  as'Saudi
                                               toas         Arabia' and
                                                     'Saudi Arabia' and `Motiva',

respectively). PLAINTIFF
               PLAINTIFF and
                         and would
                             would show
                                   show this
                                        this Court as follows:



                                       I. PARTIES
                                          PARTIES


       1.
       1.      The Plaintiff, RYAN BLOOMFIELD is currently a resident of Vista,

California and was a resident of Vista, California, at the time of the allegations giving

rise to this cause of action. Plaintiff is the only son and heir of GERALD BLOOMFIELD

II, a MAJOR in the UNITED STATES MARINE CORPS who was shot down while on

active duty in Ramadi, Iraq via a shoulder-launched surface-to-air (SAM) missile while

serving his country and conducting operations in support of the United States in 2005.

       2.      Defendant, KINGDOM OF SAUDI ARABIA, is a country in Western

Asia that constitutes the bulk of the Arabian Peninsula. Saudi Arabia is geographically
 Case 4:19-cv-04213 Document 1-1 Filed on 10/25/19 in TXSD Page 3 of 37



the largest sovereign state in the Middle East, the fifth-largest in Asia, and the 12th-

largest country in the world. The KINGDOM OF SAUDI ARABIA is a sovereign state

and lawfully recognized government of the region. For many years, prior and post 9/11,

Defendants were a significant source of funding for al Qacda.
                                                       Qaeda.

        3.
        3.                      ENTERPRISES LLC is an alter ego of Defendant
               Defendant MOTIVA ENTERPRISES

Kingdom of Saudi Arabia and conducts substantial business in the United States,

specifically in Houston, Texas and Port Arthur, Texas as the owner of Motiva Enterprises

and the Port Arthur Refinery that produces more than 600,000 barrels per day of refined

petroleum products and is the largest refinery in the United States.

       4.      Although Saudi Arabia, Motiva, and Saudi Aramco have publicly

discussed plans for an initial public offering (IPO) of Aramco, Defendant Motiva is

currently completely owned, controlled, managed, monetized, and operated by the

Kingdom of Saudi Arabia. By maintaining and operating the largest refinery in the

United States, Defendants have availed themselves to the laws and jurisdiction of the

United States and the State of Texas.



                           II. JURISDICITION AND VENUE

       5.
       5.      Jurisdiction is proper in this court pursuant to the 2016 Justice Against

Sponsors of Terrorism Act (JASTA), which Congress enacted over a Presidential veto

to provide civil litigants with the broadest possible basis, consistent with the Constitution

of the United States, "to seek relief
                               relief against. . . foreign countries, wherever acting and

wherever they may be found, that have provided material support, directly or indirectly,

to foreign organizations or persons that engage in terrorist activities against the United




                                                                                             2
Case 4:19-cv-04213 Document 1-1 Filed on 10/25/19 in TXSD Page 4 of 37



States ..." see 28 U.S.C. §2333. As a result, JASTA establishes U.S. court jurisdiction

over the tortious acts of a foreign state anywhere in the world that causes injury and death

against United States citizens.

       6.      Plaintiff seeks such relief against the Defendants for the attributable

acts of Saudi Arabian governmental Ministries and bodies, alter-egos, and officers,

employees, and agents acting within the scope of their office, employment or agency by

knowingly providing material support and resources to the al Qaeda terrorist organization

and facilitating continued attacks against American Forces in Iraq.

       7.      As set forth in detail herewith, Defendants:

               a.
               a.      raised, laundered and paid substantial -financial
                                                               financial support to al Qaeda

                       to fund its budget and terrorist activities, including the preparation

                                            September 1I 11 th attacks and the destabilization
                                     of the September
                       and execution of

                       and terrorist activities of al Qaeda in Iraq after the 2003 U.S.

                       invasion of Iraq;

               b.      supported terrorist and destabilization efforts in the Sunni Triangle,

                       in order to establish a power base for Sunni Muslim operations

                       and ideology and provide increased Sunni presence and influence

                       in the country of Iraq;

               c.      funded terrorist training camps in Afghanistan where al Qaeda

                       indoctrinated and taught terrorist fighters tactics, warfighting,

                       guerilla warfare, and destabilization techniques to be used in Iraq;

               d.      provided critical logistical support and resources to al Qaeda

                       around the world, funding safe houses, furnishing false passport

                       and travel documents, transferring al Qaeda money, weapons and


                                                                                              3
Case 4:19-cv-04213 Document 1-1 Filed on 10/25/19 in TXSD Page 5 of 37



                      equipment across international borders and other assistance, all
                                                                                   all of

                                                                      llth Attacks
                      which enabled al Qaeda to conduct the September 11th

                                                                 lraq, after the 2003 U.S.
                       and conduct destabilization activities in Iraq,

                      invasion of Iraq;

               e.      actively supported al Qaeda in the destabilization of Iraq through a

                                      Kingdom's officers, employees and/or agents who
                       network of the Kingdom's

                       met with and aided al Qaeda operatives, providing them with

                       money, cover, advice, contacts, transportation, smuggling routes,

                       military training manuals and other material support and resources.

       8.      The defendant Kingdom of Saudi Arabia is a foreign state within the

meaning of 28 U.S.C. § 11603(a),  and'Saudi
                          603(a),and         Arabia' as used refers to the Kingdom of
                                      'Saudi Arabia'                               of

                                                                            limited to its
Saudi Arabia, its government Ministries and other bodies (including but not limited

Ministry of Islamic Affairs, Ministry of the Interior, Ministry of Foreign Affairs and

Embassies throughout the world), its alter-egos, and its officials, employees, or agents not

only in the United States but throughout the world, while acting within the scope of their

office, employment, or agency.

       9.
       9.      Although the Defendant Kingdom of Saudi Arabia is subject to

jurisdiction pursuant to 28 U.S.C. §1330 and JASTA' s 28 U.S.C. §1605B, there is no

Federal tort for wrongful death. Rather, any wrongful death claims must be pursued in

State Court as a wrongful death claim is a State law claim.

       10.
       10.     Defendants Saudi Arabia and Motiva Enterprises LLC have availed

themselves to the laws of the State of Texas by maintaining a substantial presence in

                          refinery operations
Texas through Defendants' refinery            in Texas. Defendant Motiva is based in
                                   operations in

Houston, Texas and operates the Port Arthur refinery, which is the largest refinery in the


                                                                                             4
Case 4:19-cv-04213 Document 1-1 Filed on 10/25/19 in TXSD Page 6 of 37



United States and has annual revenue of over $24 Billion dollars. Defendants' refinery
                                                 Billion dollars.

operations in Texas avail the Defendants to jurisdiction in Texas courts.

       11.
       11.     This action seeks money damages against Defendants for injury and death

caused by the Defendants' support
                          support of
                                  of al
                                     al Qacda in Iraq in
                                        Qaeda in      in 2005, that was utilized by

Defendants to increase Sunni Muslim influence in Iraq and decrease the emerging

political hegemony of a new secular government in Iraq supported by the United States.

       12.
       12.     Defendants Saudi Arabia and Motiva arc also subject to jurisdiction

pursuant to 28 U.S.C. §1330 and 28 U.S.C. §1605(a)(5), in that, as set forth in detail

below, this action seeks money damages against Defendants for injury and death

occurring to a United States citizen in Iraq and caused by the tortious act or omission of

the Kingdom of Saudi Arabia and/or one or more of its officials or employees acting

within the scope of their office or employment.

       13.
       13.     Venue in this District Court is proper under Texas Civil Practice &

Remedies Code §15.002 (a)(3) as Defendants carry out a substantial portion of their

business in Houston, Texas and Port Arthur, Texas and have availed themselves to the

laws of Texas by operating the largest petroleum refinery in the United States in situ in

Port Arthur, Texas.



             III. EXHAUSTION OF ADMINISTRATIVE PROCEDURES

       14.
       14.     All other conditions precedent have been performed or have occurred.



                                   IV. JURY DEMAND

       15.
       15.     Plaintiff demands a jury trial on all issues so triable.




                                                                                             5
Case 4:19-cv-04213 Document 1-1 Filed on 10/25/19 in TXSD Page 7 of 37



                           V. STATEMENT OF THE CASE

       16.
       16.      This chain
                     chain of events began in
                                           in the late
                                                  late 1990s
                                                       1990s with
                                                             with the  Defendants' support,
                                                                   the Defendants'

organization, and funding of al Qaeda and Wahhabism in the Saudi Arabian peninsula

and Middle East. Wahhabism is an ultra-conservative and strict sect of Sunni Islam

(followers consider themselves the true Sunnis) that is espoused as the official State

religion by the Kingdom of Saudi Arabia. Al Qaeda (the base or database) was organized

as a militant arm and military force to support the goals of Sunni Islamists including: 1)

decreasing the influence of the United States in the region, 2) implementing Sharia law,

and 3) establishing a new caliphate and power structure free from Western involvement,

influence, or manipulation.

       17.
       17.     Thus, scholars have identified the goals of al Qaeda:

               A.      Provoke the United States and the West into invading a Muslim

                       country by staging a massive attack or string of attacks on U.S.

                       soil that results in massive civilian casualties;

               B.      Incite local resistance to occupying forces;

               C.      Expand the conflict to neighboring countries, and engage the U.S.

                       and its allies in a long war of attrition;

               D.      Convert al-Qaeda into an ideology and set of operating principles

                       that can be loosely franchised in other countries without requiring

                       direct command and control, and via these franchises incite attacks

                       against the U.S. and countries allied with the U.S. until they

                       withdraw from the conflict, as happened with the 2004 Madrid

                       train bombings, but which did not have the same effect with the

                       July 7, 2005 London bombings; and


                                                                                             6
 Case 4:19-cv-04213 Document 1-1 Filed on 10/25/19 in TXSD Page 8 of 37



               E.      Cause the U.S. economy to collapse by the year 2020, under the

                       strain of multiple engagements in numerous places. This will lead

                       to a collapse in the worldwide economic system, and lead to global

                       political instability. This will lead to a global jihad led by al-

                       Qaeda, and a Wahhabi Caliphate will then be installed across the

                       world. See Atwan, Abdel Bari (March 11, 2005). The Secret

                               of Al Qaeda. University of California Press. p. 221.
                       History of



       18.
       18.     In the 1990s, Defendants considered al Qaeda an ally and proxy force,

because in the Middle East, larger countries equip, train, and use proxy forces to conduct

military operations and achieve policy goals, without direct links to the parent countries.

       19.
       19.     Examples of countries' use of proxy forces include Iran's
                                                   forces include Iran's use of

Hezbollah as a proxy force to attack Israel and
                                            and Pakistan's use
                                                           use of
                                                               of Islamic
                                                                  Islamic militants to

conduct raids and attacks in India.

       20.     En the
               En  thelate  1990s, Defendants
                       late 1990s, Defendants Kingdom
                                              Kingdom of Saudi Arabia
                                                      of Saudi Arabia and
                                                                      and Motiva

Enterprises LLC began to fund, train, organize, and support al Qaeda as a proxy force to

meet the Kingdom's policy goals:
         Kingdom's policy goals: increase
                                 increase the influence of Saudi Arabia in the region,
                                          the influence

increase the spread of Wahhabism and Sunni beliefs, and decrease the influence of the

United States in the region.

       21.     Specifically, Defendants:

               A.      Raised, laundered and paid substantial financial support to al

                       Qaeda to fund its budget and terrorist activities, including the

                                                                  11 th Attacks;
                       preparation and execution of the September 11




                                                                                              7
 Case 4:19-cv-04213 Document 1-1 Filed on 10/25/19 in TXSD Page 9 of 37



               B.      Funded the terrorist training camps in Afghanistan where al Qaeda

                       indoctrinated and taught their hijackers the skills they used to carry

                                           lth Attacks;
                       out the September 1 1th

               C.      Provided critical logistical support and resources to al Qaeda

                       around the world, funding safe houses, furnishing false passport

                       and travel documents, transferring al
                                                          at Qaeda money, weapons and

                                                                                    all of
                                        international borders and other assistance, all
                       equipment across international

                       which enabled al Qaeda to conduct the September 11 th
                                                                          th Attacks;

                       and

               D.                                  in its final preparations for the
                       Actively supported al Qaeda in

                                   th Attacks
                       September 11th Attacksthrough
                                              throughaanetwork of the
                                                        networkof  theKingdom's
                                                                      Kingdom's

                       officers, employees and/or agents who met with and aided the

                       hijackers, providing them with money, cover, advice, contacts,

                       transportation, assistance with language and U.S. culture,

                       identification, access to pilot training and other material support

                       and resources.

       22.                            of al Qaeda did not
               The Defendants support of                  end after
                                                      not end after the
                                                                     the September
                                                                         September 11th
                                                                                   1 lth

                                                  at Qaeda with money transfers,
Attacks. In fact, Defendants continued to support al

communication, logistical support, intelligence gathering, weapons smuggling, and other

assistance after the attacks and the U.S. led invasion of Iraq in 2003.

       23.                                         at Qaeda as a proxy force and means
               The Defendants continued to utilize al

to influence the new nation of Iraq, decrease the power of the Coalition Provisional

Authority in Iraq established by the United States, and decrease the power of Shia-

dominated groups (led by Iran) m the region.
                         [ran) in


                                                                                             8
Case 4:19-cv-04213 Document 1-1 Filed on 10/25/19 in TXSD Page 10 of 37



       24.                                by Defendants to further their policy goals was
               One of the terrorists used by

Ahmad Fadeel al-Nazal al-Khalayleh. Al-Khalayleh is more widely known by his nom de

guerre, Abu Musab al-Zarqawi.



         VI. HISTORY OF SAUDI ARABIAN SUPPORT FOR AL QAEDA

       25.     For years prior to and on September 11, 2001, Saudi Arabia established,

owned, operated and controlled a series of state-run "charity" organizations, namely:

               •• the Muslim World League (MWL),

                      International Islamic
               •• the International Islamic Relief Organization (TIRO),
                                            Relief Organization  (IIRO),

               •- the Rabita Trust,

               •- the World Assembly of Muslim Youth (WAMY),

               • the Benevolence International Foundation (BIF),

                        Haramain Islamic Foundation
               • the al Haramain         Foundation (AHIF),
                                                    (ANN),

               •- the Saudi High Commission for Relief of Bosnia and Herzegovina

                  (SHC),

               • the Saudi Joint Relief Committee for Kosovo and Albania (SJRC), and

               • the Saudi Red Crescent (SRC)



       26.                                                     as "Saudi
               These organizations are referred to hereinafter as "Saudi Arabia's charity

organizations" and as further described herein, each of these organizations (i) were so

closely related to Saudi Arabia that they must be considered as part of Saudi Arabia,

                                   of Saudi Arabia and/or (iii) were alter-egos of Saudi
and/or (ii) were government agents of

Arabia, because Saudi Arabia: established, controlled, operated and regulated each

organization through its King, Council of Ministers, the Supreme Council of Islamic


                                                                                            9
Case 4:19-cv-04213 Document 1-1 Filed on 10/25/19 in TXSD Page 11 of 37



Affairs, the Council of Senior Ulema, Ministry of Islamic Affairs, Ministry of Foreign

                          and bodies
Affairs, other Ministries and        and Saudi
                              bodies and       Arabia's Embassies throughout the world;
                                         Saudi Arabia's

maintained                                     control of the day-to-day operations of
maintained significant, repeated and extensive control                              of

each organization; provided each organization with virtually all of its funding and

determined how funds were distributed; established guidelines, plans and policies that

each organization was required to follow; appointed Saudi Arabia officials and

employees to the lead positions within each organization; staffed each organization with

Saudi Arabia's officials
Saudi          officials and
                         and employees; hired, fired and directed each
                             employees; hired,                    each organization's

officers and employees; required each organization to obtain its approval for ordinary

business decisions, including purchases, the locations of its operations and offices,

banking, budgeting and                  used each
                   and grant decisions; used      organization's personnel and property
                                             each organization's

as its own; ignored the separate legal status, if any, of each.

       27.                                                        1 1, 2001, Saudi
               During the decade prior to and including September 11,

Arabia was responsible for substantial funding of al Qaeda that was vital to the operation

of that terrorist organization and its preparations for and realization of the September

1 lth Attacks, including but not limited to the following:
11th

               a.
               a.      Saudi Arabia                Rabita Trust,
                                             IIRO, Rabita
                             Arabia'' s MWL, IIRO,                     BIF,AHEF
                                                                 WAMY,BIF,
                                                          Trust, WAMY,     AHEF ,

                       SJC, SHC and SRC made substantial financial contributions to al

                       Qaeda
                       Qaeda,,as confirmed by
                              as confirmed by U.S.,
                                              U.S., French, German, Swiss, and Saudi
                                                    French, German,

                       Arabia government reports, United Nations reports, the statement

                       of al Qaeda's Zacarias Moussaoui and other sources;
                             Qaeda's Zacarias

                b.      top ranking Saudi Arabia officials made substantial financial

                                        at Qaeda;
                       contributions to al




                                                                                           10
Case 4:19-cv-04213 Document 1-1 Filed on 10/25/19 in TXSD Page 12 of 37


           c.    from 1995 through and including September 11, 2001, Saudi

                 Arabia, acting through its employees and agents, including Khalid

                 at                                                 Ministry of
                 al Suwailem, a diplomat and senior official of the Ministry of

                                 at the Saudi
                 Islamic Affairs at                             Washington , D.C.
                                        Saudi Arabia Embassy in Washington

                          Abdi Mohamed,
                 and Omar Abdi Mohamed, employed by Saudi
                                        employed by       Arabia's Ministry
                                                    Saudi Arabia's

                                                       of "Propagator",
                 of Islamic Affairs with the job title of "Propagator", fraudulently

                 sought and obtained a visa for Mohamed to enter the United States

                 as a "religious worker" and intentionally disguised the fact that

                 Mohamed was a Saudi Arabia employee; had Mohamed form and

                 operate the Western Somali Relief Agency (WSRA), a California

                 non-profit corporation in San Diego, California; and, used WSRA

                 in a scheme to send substantial
                                     substantial funds to
                                                       to al
                                                          al Qaeda;

           d.
           d.    from 1998 through and including           11,, 2001, Saudi
                                                 September 11
                                       including September

                 Arabia, acting through its aforesaid employees and agents of Saudi

                 Arabia's
                 Arabia's Ministry of Islamic Affairs:
                          Ministry of

                 (i)                                  maintained 26 U.S.C. §501(c)
                         fraudulently obtained and/or maintained

                                                   WSRA from the Internal Revenue
                         (3) charitable status for WSRA

                         Service, despite the fact that WSRA never performed any
                                              fact that

                         charitable acts;

                 (ii)    used WSRA to receive money from various sources

                         affiliated with al Qaeda, including but not limited to the

                         AHIF; and

                 (iii)                      $350,000 to al Qaeda via Dahab Shil,
                         had WSRA send over 5350,000

                                                         at Qaeda, including but
                         a money transfer agency used by al


                                                                                       11
Case 4:19-cv-04213 Document 1-1 Filed on 10/25/19 in TXSD Page 13 of 37


                        not limited to the Dahab
                                           Dahab Shil
                                                 Shil office in Karachi,
                                                      office in Karachi Pakistan,

                        which was founded, staffed and controlled by al Qaeda;

           e.
           e.    during the same time period that Saudi Arabia's employees and
                                                  Saudi Arabia's

                 agents sent over $350,000 via WSRA to al Qaeda, including

                 through the Dahab Shil office in Karachi, Pakistan, Khalid Sheikh

                 Mohamed, the mastermind of the September 11th attacks, was

                 located in Karachi and was handing and sending a total of

                 approximately $400,000 in cash to the hijackers which

                                                                   llth Attacks;
                 constituted the primary funding for the September 11th

           f.    from 1998 through and including September 11, 2001, Saudi

                 Arabia, acting through its employees and agents, including but not

                 limited to Fahad al Thumairy, funded al Qaeda by sending

                 substantial sums of money from Saudi Arabia through the King

                 Fahad Mosque, also known as the lbn Tamiyah Mosque, in Culver

                 City, California, to al Qaeda, or through various organizations,

                 individuals and/or private businesses, including but not limited to

                 charities and/or other businesses, to al Qaeda;

           g•
           g.    from 1998 through and including September 11, 2001, Fahad al

                 Thumairy:

                 (i)    was an accredited diplomat working
                               accredited diplomat workingatatSaudi
                                                               SaudiArabia's
                                                                    Arabia's Los

                                          for Saudi
                        Angeles Consulate for                         of Islamic
                                              Saudi Arabia's Ministry of

                        Affairs;

                 (ii)   reported to more senior officials of
                                         senior officials    Saudi Arabia's
                                                          of Saudi Arabia's

                        Ministry of Islamic Affairs at Saudi Arabia's Embassy in


                                                                                    12
Case 4:19-cv-04213 Document 1-1 Filed on 10/25/19 in TXSD Page 14 of 37


                         Washington, D.C.;

                 (iii)   had been selected for his job in Los Angeles by Saudi

                                  Head of
                         Arabia's Head                                   D.0 .; and
                                       of Islamic Affairs in Washington, D.0

                 (iv)    was an extremist Iman at the King Fahad Mosque, which

                         was founded and funded by Saudi Arabia;

           h.    from 1998 through
                           through and including September
                                   and including September 11, 2001, Saudi
                                                           11,2001,

                 Arabia funded al Qaeda by sending substantial sums of money

                 through the Islamic Center of San Diego, or through various

                 organizations, individuals and/or private businesses, including but

                 not limited to U.S.-based Somali charities and/or other businesses,

                 to al Qaeda;

           i.    Saudi Arabia hired and paid employees and agents, including

                 Omar al-Bayoumi and Osama Basnan, who Saudi Arabia knew

                 were al Qaeda operatives and/or sympathizers and who provided al

                 Qaeda with substantial assistance to prepare for the September

                 11 th Attacks;
                 11th

           j.    Bayoumi was employed by Saudi Arabia from the 1970s, and

                 starting in 1995 through and including September 11, 2001, he was

                 assigned by Saudi Arabia to work in San Diego and was

                 compensated by Saudi Arabia through various "ghost jobs"
                                                                    jobs" that

                 Bayoumi never actually performed;

           k.             Bayoumi had a ghost job
                 in 2000, Bayoumi             job as   "Senior DSS Programmer"
                                                  as a "Senior

                 and Saudi Arabia was paying him $3,000 per month when, as

                 detailed herein, he was instructed by two officials from Saudi


                                                                                  13
Case 4:19-cv-04213 Document 1-1 Filed on 10/25/19 in TXSD Page 15 of 37



                 Arabia's Ministry ofIslamic
                          Ministryof  Islamic Affairs to provide
                                              Affairs to provide substantial

                                                       in California, and Saudi
                 assistance for two al Qaeda hijackers in

                 Arabia paid Bayoumi an additional $4,000 per month, categorized

                 as "Other Allowances" that was tied to his work to assist those

                 hijackers and raised his total compensation to $7,000 per month

                 from April 2000 through September 2001, after which that

                 additional monthly payment ended and his compensation reverted

                 to $3,000 per month;

           1
           1.    Basnan, who also provided material support and services to the

                 hijackers in California, as detailed herein, received approximately

                 $75,000 in a series of transfers from the Riggs Bank account of the

                 Saudi Arabia Embassy in Washington, D. C. from 1998 through

                                                   paid by the Embassy to
                 September 2001, including $25,000 paid

                 Basnan and his wife in 1998 that was reimbursed to the Embassy

                                                 financial operative, who wired
                                        at Qaeda financial
                 by Yasin Kadi, a known al

                                                 from his Swiss bank account;
                 the Embassy $25,000 in May 1998 from

           m.    from the late sl1990s through and including September 11, 2001,
                                  990s through

                 Ahmed al Dubayan and Mohamed Jaber Hassan Fakihi, working

                                    Ministry of Islamic Affairs in Germany and
                 for Saudi Arabia's Ministry

                 acting in the course and scope of their jobs     Saudi Arabia as
                                                         jobs for Saudi

                 Head of its Islamic Affairs Office at the Saudi Arabia Embassy in

                 Bonn and/or Berlin, provided substantial funds of approximately

                 $800,000 from the Saudi Embassy to support al Qaeda in
                 S800,000

                                                      in Berlin;
                 Germany, including the al Nur Mosque in


                                                                                    14
Case 4:19-cv-04213 Document 1-1 Filed on 10/25/19 in TXSD Page 16 of 37



           n.    in addition, Dubayan, Fakihi and the Ministry of Islamic Affairs

                 arranged for the AHIF, with the approval and direct involvement

                    AHIF's General
                 of AHIF's                  Aqeel Abdulaziz
                                   Director,Aqeel
                           GeneralDirector,       Abdulaziz al Aqeel, to provide
                                                            al Aqeel,

                                                          at Qaeda through the al
                 funds in excess of $1,000,000 to support al

                 Nur Mosque;

           o.    the funds were paid
                                paid by Saudi
                                        Saudi Arabia's Embassy and the AHIF to

                 the al Nur Mosque at the specific instructions of al Qaeda

                 operatives and Osama Bin Laden; that Mosque was frequented by

                 members of the Hamburg al Qaeda cell led by Mohamed Atta that

                                                           Ilth Attacks; and, U.S.
                 coordinated and carried out the September 11th

                 authorities concluded that Fakihi was more than a sympathizer of

                                                                    al Qaeda;
                 bin Laden and was "organizationally involved" with at

           p.    from 1996 through and including September 11, 2001, Saudi

                 Arabia funded al
                               at Qaeda's recruitment efforts in Germany by
                                  Qaeda's recruitment

                 sending money to individuals, organizations and/or

                 businesses there, including but not limited to al Qaeda financial

                 operative Mamoun Darkazanli, Darkazanli Import Export and

                 Abdelfatah Zammar, and those funds underwrote the recruitment

                 by Mamoun Darkazanli, Abdelfatah Zammar and Mohamed

                 Zammar at the al Quds Mosque in Hamburg, Germany of the

                 Hamburg al
                         at Qacda
                            Qaeda cell members that participated in the September

                 11th Attacks, including hijackers Mohamed Atta, Ziad Jarrah and

                 Marwan al Shehhi and other al Qaeda operatives who helped carry

                 out the September 11th Attacks, including Ramzi bin al Shibh;


                                                                                     15
Case 4:19-cv-04213 Document 1-1 Filed on 10/25/19 in TXSD Page 17 of 37



           q.    starting in 2000 through and including September 11, 2001, AHIF

                                                at Qaeda from donors in Saudi
                  collected over $1,000,000 for al

                 Arabia and
                        and instructed
                            instructed AHIF's employee and/or agent Abdulaziz

                 Abdulralunan at Baddah to send those funds to al Qaeda via the
                 Abdulralunan al

                 Dahab Shil office in Karachi, Pakistan and Al Wafa Humanitarian

                 Organization in
                              in Pakistan;

           r.
           r.    from 1988 through and including September 11, 2001, senior

                 managers of Saudi          IIRO, through its office in Pakistan,
                             Saudi Arabia's IIRO,

                                                      al Qaeda and used false
                 laundered and diverted IIRO funds to al

                 distribution lists of orphan beneficiaries in Afghanistan as a

                 subterfuge to direct funds to al Qaeda, as confirmed by Jamal al

                 Fad, an al Qaeda defector, and senior officials at the headquarters
                      an al

                 offices of the MWL and IIRO were aware that IIRO funds were

                                   at Qaeda in 1994, if not sooner, yet the practice
                 being diverted to al

                 continued;

           s.     the IIRO's funding
                             funding of
                                     of at
                                        al Qaeda was further confirmed by a 2001

                 Ernst & Young accounting investigation, which reviewed IIRO

                 records from 1996-2001 and detailed numerous serious

                               in IIRO's financial statements and accounts,
                 discrepancies in

                 including but not limited to that: over half of the funds transferred

                      IIRO 's headquarters could not be accounted for; over $3
                 from IIRO's

                 million of expenditures could not be explained; about $250,000

                 purportedly spent on aid to Afghan orphans went missing;

                 signatures on financial documents were faked or forged;


                                                                                    16
Case 4:19-cv-04213 Document 1-1 Filed on 10/25/19 in TXSD Page 18 of 37



                 invoices for construction were falsified; and, funds were sent to

                 fictitious companies created by IIRO directors;

           t.    from 1993 through 1998, Saudi
                                         Saudi Arabia's IIRO
                                                        TIRO funded al Qaeda by

                 sending approximately $500,000 from
                                                from the  IIRO to
                                                      the ❑RO      the IIRO's
                                                               to the  IIRO's

                 endowment arm, Sana-Bell, administered by the I1RO's
                                                               IIRO's Suliman al

                 Ali, for a purported real estate project in Fort Washington, MD,

                 managed by Soliman Biheiri, and all or the large majority of that

                 money, along with
                              with contributions
                                   contributions made
                                                 made by
                                                      by Osama
                                                         Osama Bin
                                                               Bin Laden's
                                                                   Laden's

                 mother and sisters,
                            sisters, Abdullah
                                     Abdullah Bin
                                              Bin Laden,
                                                  Laden, Osama
                                                         Osama Bin
                                                               Bin Laden's
                                                                   Laden's

                 nephew, Yasin Kadi, an al Qaeda operative, and others, altogether

                 totaling approximately $2
                                        $2 million,
                                           million, went
                                                    went missing,
                                                         missing, and
                                                                  and Biheiri's
                                                                      Biheiri's

                 accountant told the FBI that funds were transferred overseas to al

                 Qaeda, or through various organizations, individuals and/or private

                 businesses to al Qaeda, and Biheiri was tried in the Eastern District

                 of Virginia and convicted on federal charges for passport fraud and

                 making false official statements to obstruct a terrorism

                 investigation;

           u.    from 2000 through and including September 11, 2001, Saudi

                 Arabia's
                 Arabia's WAMY  funded al
                          WAMY funded  al Qaeda by
                                                by sending over $50,000 to

                         account in
                 WAMY's account   in Canada
                                     Canada which
                                            which was channeled
                                                      channeled through
                                                                through BIF's
                                                                        BIF's

                 orphan program in Afghanistan to al Qaeda, or through various

                 organizations, individuals and/or private businesses to al Qaeda,

                 and less than 25% of the funding
                                          funding for BIF's orphan program was
                                                  for BIF's

                 actually used for orphans;


                                                                                     17
Case 4:19-cv-04213 Document 1-1 Filed on 10/25/19 in TXSD Page 19 of 37



           v.    in 1996-1999, under the pretext of doing construction work in

                 Bosnia, Saudi              funneled hundreds of thousands of
                         Saudi Arabia's SHC funneled                       of

                 dollars to al Qaeda through companies established by al Qaeda

                 operatives Wadi
                            Wael Jelaidan, Yasin
                                           Yasin Kadi, and
                                                       and Shafiq Ayadi, who were

                 later designated by the United States as Specially Designated

                 Global Terrorists because of their activities to support al
                                                                          at Qaeda for

                 the decade prior to the September 11th
                                                   llth Attacks;

           w.    from 1998 through
                           through and
                                   and including
                                       including September
                                                 September 11, 2001, Saudi
                                                           11,2001,

                 Arabia created the SJRC and appointed Wael Jelaidan, a Saudi

                 Arabia employee since 1985 and former Director of the MWL, as

                 its Executive Director, despite the fact that Saudi Arabia knew that

                 Jelaidan was an active al Qaeda operative and one of the founders

                 of al Qaeda;

           x.    Jelaidan proceeded to use his position
                                               position as SJRC Executive Director

                 in Albania and Kosovo to provide financial and logistical support

                    at Qaeda through businesses in Albania that were owned and
                 to al

                 operated by:

                 (1)
                 (i)                         al Qaeda financial operative,
                         Yasin Kadi, a known al

                 (ii)    Abdelatif Saleh, a known al Qaeda operative and financial

                                                       Bin Laden, and
                                                Osarna Bin
                         supporter with ties to Osarna

                 (iii)   Jelaidan himself;

           y-
           y.                       Jelaidan was declared
                 in September 1999, Jelaidan     declared an
                                                          an "undesirable"
                                                             "undesirable" by

                 Albania and ordered to leave the country because of his links to a

                      at Qaeda terrorist plot against the U.S.Embassy in Albania,
                 1998 al


                                                                                    18
Case 4:19-cv-04213 Document 1-1 Filed on 10/25/19 in TXSD Page 20 of 37



                 yet after his expulsion Saudi Arabia continued to retain Jelaidan as

                 SJRC's Executive Director,
                 SJRC's Executive Director, and Jelaidan was invited to join top

                 ranking Saudi Arabia officials on Saudi Arabia government

                 business trips;

           z.
           e.    in 1997-2000, Saudi Arabia's BIF
                                              BIF sent approximately $80,000 to

                 al Qaeda through a front company named Maram, in Istanbul,

                 Turkey, ostensibly a trading company, that was founded, owned

                 and run by al Qaeda, through its operatives Mahmdou Salim (also

                 a BIF employee), Wael Jelaidan
                                       Jelaidan and Mohamed
                                                    Mohamed Bayazid
                                                            Bayazid (BIF's
                                                                    (BIF's

                 President);

           aa.   in or around February
                              February 2000,
                                       2000, Saudi
                                             Saudi Arabia's
                                                   Arabia's AHIF sent

                 approximately $150,000 to al Qaeda through a money laundering

                 scheme whereby funds were received by the AHIF in its

                 U.S. bank account and then withdrawn from that account and

                 illegally carried out of the U.S. in
                                          the U.S. in the
                                                      the form
                                                          form of
                                                               of cash
                                                                  cash and
                                                                       and traveler's
                                                                           traveler's

                 checks by Soliman al Buthe, a senior member of the Saudi

                 government for the city of Riyadh, an AHIF officer and President

                 of AHIF in the U.S., and then distributed through various channels

                 to al Qaeda;

           bb.   in the late 1980s, Saudi
                                    Saudi Arabia's MWL sent its employee and

                       Mohamed Khalifa, Osama Bin Laden' s brother-in-law, to
                 agent Moharned

                 found a MWL/I1R0
                         MWL/IIRO office in
                                         in the Philippines and thereafter in or

                 around 1994, money from Saudi
                                         Saudi Arabia's IIRO through its

                                                           Qacda affiliated terrorist
                 Philippines office was used to fund an al Qaeda


                                                                                        19
Case 4:19-cv-04213 Document 1-1 Filed on 10/25/19 in TXSD Page 21 of 37



                      cell headed by Ramzi Yousef, the 1993 World Trade Center

                      bomber, to carry out terrorist attacks against the United States,

                      including the 1995 Bojinka plot and its test run, the December

                      1994 Philippine Airlines bombing, which were forerunners of the

                      September
                      September llth
                                llth Attacks;
                                     Attacks;

               cc.    following the September 11th Attacks, the United States formally

                      declared in Exec. Order No. 13224 (as issued in 2001 and updated

                      in 2001, 2002, 2004, 2006 and 2008) that all
                                                               all or portions of
                                                                   or portions    four of
                                                                               of four of

                      Saudi Arabia's charity organizations, namely the AHIF, IIRO,
                      Saudi

                      Rabita Trust and BIF,
                                       B1F, and
                                            and numerous
                                                numerous employees of Saudi
                                                         employees of Saudi Arabia's
                                                                            Arabia's

                      charity organizations, including Wael Jelaidan (MWL, IIRO, SRC,

                            Rabita Trust), Abdelhamid al Mujil (IIRO), Soliman al
                      SIRC, Rabita
                      SJRC,

                                    Agee]alalAqeel
                            (AHIF), Agee]
                      Buthe (AHTF),          Aqeel(AHIF),  Adel Batterjee
                                                   (AHIF), Adel Batterjee (WAMY,
                                                                          (WAMY,

                      B1F), Enaam
                      131F), Enaam Amaout             131F) were Specially
                                   Amaout (MWL, WAMY, B1F)

                      Designated Global Terrorists, based on the material support and

                      resources they provided to al Qaeda prior to the September 11th

                      Attacks



   VII. ABU MUSAB AL-ZARQAWI AND MAJOR BLOOMFIELD'S DEATH
   VH.

       28.     Al-Zarqawi was a Jordanian jihadist who ran a terrorist training camp in
               A1-Zarqawi

                                            lraq in 2002 and organizing a series of
Afghanistan. He became known after going to Iraq                                 of

bombings, beheadings, and attacks during the Iraq War, turning an insurgency against

U.S. troops in Iraq into a Shia-Sunni civil war. He was also known
                                                    was also known as
                                                                   as 'Sheikh
                                                                       'Sheikh of the




                                                                                          20
Case 4:19-cv-04213 Document 1-1 Filed on 10/25/19 in TXSD Page 22 of 37



Slaughterers'. See Weiss, Michael; Hassan, Hassan (2015). "Sheikh of the Slaughterers".

ISIS: Inside the Army of Terror Simon
                                Simon and Schuster.
                                      and Schuster.

        29.    AI-Zarqawi formed al-Tawhid wal-Jihad in the 1990s, and led it until his
               AI-Zarqawi

death in June 2006. Zarqawi took responsibility, on several audio and video recordings,

for numerous acts of violence in Iraq including suicide bombings and hostage executions.

Zarqawi opposed the presence of U.S. and Western military forces in the Islamic world,

as well as the West's support for the existence of Israel.

        30.    In late 2004, Al-Zarqawi joined al-Qaeda, and pledged allegiance to

Osama bin Laden. After this, al-Tawhid wal-Jihad became known as Tanzim Qaidat al-

Jihad fi Bilad al-Rafidayn, also known as al-Qaeda in Iraq (AQI), and al-Zarqawi was

                         "Emir of Al Qaeda in the Country of Two Rivers" See Chehab,
given the al-Qaeda title "Emir

Zaki            Ablaze• Inside the Insurgency, 113
Zaki 2006, Iraq Ablaze.                        113 Tauris
                                                    Tauris& Co, Cornwall,
                                                          &Co,  Cornwall, p. 8.

        31.        September2005,
               En September
               En            2005,Al-Zarqawi declared "all-out
                                  Al-Zarqawi declared "all-out war"
                                                               war" on Shi'ites in Iraq,

after the Iraqi government offensive on insurgents in the Sunni town of Tal
                                                                        Tat Afar. Al-

Zarqawi dispatched numerous suicide bombers throughout Iraq to attack American

soldiers and areas with large concentrations of Shia militias. He was also responsible for

the 2005 bombing of three hotels in Amman, Jordan. See Amman Bombings Reflect

Zarqawiss Growing Reach By Craig Whitlock, The Washington Post, November 13,
Zarqawiss

2005.




                                                                                        21
Case 4:19-cv-04213 Document 1-1 Filed on 10/25/19 in TXSD Page 23 of 37




                                                               ilk

                                         It               is


                                          r Ceri14:




                                kl




                  '4
                           h.




Fig. 11—           Mastermind and Recipient of
         Terrorist Mastermind
       —Terrorist                              Defendant's Funding to Conduct
                                            of Defendant's
         Operations in post-war Iraq, Abu Musab
                                          Musab AI-Zarqawi


       32.     Zarqawi was killed in a targeted strike by a joint U.S. force on June 7,

                                                         in Hibhib, a small village
2006; while attending a meeting in an isolated safehouse in
2006,

approximately 8 km (5.0 mi) west-northwest of Baqubah.

       33.     A year before his death, Zarqawi began to obtain funds from Defendants

and through Defendants' ties
                         ties to
                              to al
                                 al Qaeda,  in order to purchase advanced weaponry
                                    Qaeda, in

capable of shooting down U.S. helicopters flying in Iraq. Helicopters were seen as an

important tool (used by the Americans) as these military helicopters could quickly deliver




                                                                                          22
Case 4:19-cv-04213 Document 1-1 Filed on 10/25/19 in TXSD Page 24 of 37



supplies, strike teams, ammunition, advisors, materiel, warfighters, and gather

intelligence to stabilize Iraq and support the Coalition-led Provisional Authority in Iraq.

         34.       Through funding provided by Defendants, Zarqawi had access to large

bank accounts and the capability to buy and smuggle into Iraq light, shoulder-launched,

surface-to-air (SAM) missiles not used by the new Iraqi army.

         35.       Zarqawi began to purchase these weapons, including the Russian-made

SA-7 Grail (`Arrow'  in Russian,
           ('Arrow' in  Russian, also
                                 also known
                                      known as  the 9K32
                                            as the  9K32 Strela-2)
                                                         Strela-2) to shoot down U.S.

helicopters. In fact, al Qaeda produced an hour-long training video on how to operate and

fire the SA-7. See Terrorists known to possess SAMs. CNN. 2002-11-28. Archived from

the original on 2011-03-22.




                                J.
                                J.
                                         ' 11114441agii01444iirlii44   14




Source: DOD.
Source: DOD.

From  lefttotoright:
From left             (A)battery,
               right:(A)  battery,(B)(B) gripstock,
                                      gripstock, (C) (C) launch
                                                      launch tube,tube, andmissile.
                                                                    and (D) (D) missile.

Fig. 22 —
Fig.      SA-7 Grail Surface-to-Air (SAM) Missile
        — SA-7




                                                                                           23
Case 4:19-cv-04213 Document 1-1 Filed on 10/25/19 in TXSD Page 25 of 37




   1, •          • n.
   r„. •           P?
                   .




                                              1,A.a•aurIch
                                                    utich Ftilbe




                                                                   $•



                                       UNCLASSIFIED

                                    :cock                               To:ft



Fig. 33 —
Fig.      Components of the SA-7 Grail
        — Components



           36.          Due to previous U.S. operations that destroyed Iraqi arms depots, Zarqawi

needed to obtain newer SA-7 missiles from neighboring countries. The SA-7s used by

                              using funds
Zarqawi's cell were purchased using funds provided by the Defendants and then

smuggled into Iraq.

           37.          On November 2, 2005, one of Zargawi's
                                                    Zarqawi's terror cells used a freshly-

acquired SA-7 Grail and shot down a Marine AH-1W Cobra helicopter piloted by Gerald

Bloomfield II, an active-duty Major in the United States Marine Corps. After the missile

strike, Maj Bloomfield lost control of the helicopter. The explosion damaged the tail rotor

and caused the rapid descent and fiery crash of the aircraft.




                                                                                               24
Case 4:19-cv-04213 Document 1-1 Filed on 10/25/19 in TXSD Page 26 of 37




                                                 GERALD M
                                                 GERALD       M
                                              BLOOMFIELD 11
                                             .8LOOMFIELD        11
                                                      MAI
                                             W NIARINE
                                                  MARINE CORPS
                                                            'CORPS
                                                  NOV 15
                                                  NOV      I96
                                                       15 1906
              gr4
                                                 tsiOV 700
                                                 tsi0v    7C10
                                                PURR E.'V WART
                                                PURR      WART
                                                   OVERATION
                                                   OPERATION
                                               lit A01
                                               itiA01        DOhi




Fig. 4- MAJOR GERALD BLOOMFIELD II, killed in Ramadi, Iraq on
        November 2, 2005 due to the actions of the Defendants


       38.     Major Bloomfield was a patriot, husband, father, engineer and pilot. He

graduated with aa degree in Physics and Mathematics from Eastern Michigan State. After

joining the Marines, Major Bloomfield underwent pilot training and obtained a highly-

coveted spot as a pilot of an AH-1W Cobra helicopter. Bloomfield then graduated from

the Naval Postgraduate School in Monterrey, California with a Masters in Electrical

Engineering. He served at the Marine Corps Tactical Systems Support Activity, Marine

Corps Systems Command, before being assigned back to a helicopter squadron in 2003.

       39.     On November 2, 2005, Major Bloomfield was alive for one minute as he

struggled to regain control of the helicopter. However, the aircraft was severely damaged

and Major Bloomfield could not gain control. Major Gerald Bloomfield and his gunner,

Captain Michael Martino, were killed when their AH-1W Cobra helicopter crashed into
Captain

the ground at a high rate of speed. Also killed in the crash was Army 2nd Lieutenant


                                                                                         25
Case 4:19-cv-04213 Document 1-1 Filed on 10/25/19 in TXSD Page 27 of 37



Procopio, who was responding to the crash site and attempting to provide first aid to any

survivors.

       40.     The Official
                   Official crash  report cited
                            crash report  cited the
                                                 theal
                                                     at Qaeda cell's use of the SA-7 Grail
                                                        Qaeda cell's

missile as the cause of the crash and explosion of the aircraft that led to deaths of Major

Bloomfield, Captain Martino, and Lieutenant Procopio. The following is an account from

the unit's Commanding Officer, Lieutenant
                               Lieutenant Colonel Thomas Weidley, USMC:


       "The Marines were flying a unit operation, consisting of a UH-1 Huey Gunship
       commanded by the Executive Officer
                                      Officer (X.0.)  of the squadron, Major Mike
                                               (X.0.) of
       Martinez and co-piloted by 1st Lt Richard Witt, and an AH-1W Cobra Attack
       Helicopter (a two piloted aircraft) flown by Major Bloomfield and Captain
       Martino, who operated the weapons and sensors. The Huey Hucy was designated the
       `dash one unit',
       'dash     unit', and the Cobra was designated
                        and the             designated the                  of the missions
                                                        the 'dash two unit' of
       Gunshot 65 (GT65) and Gunshot 66 (GT66) respectively.

                        had been called in to provide support for a Marine Engineering
       The two aircraft had
       Unit that was under attack by a large group of insurgents just outside of Al
       Ramadi, Iraq. Upon entering the area at about 2,500 feet, both helicopters came
       under intense fire. Maj. Martinez called for the units to do a butterfly break
       maneuver.

                                                    Hucy breaking left the Cobra breaking
       This maneuver split the two units with the Huey
       right. It was at this point that the Cobra was painted by the missile and locked on.
       The missile was fired and at 0815, the subsequent explosion of the missile
       destroyed the tail section of the Cobra causing it to fall uncontrolled to the
       ground.

       The damage done was catastrophic with no chance of emergency landing. It was
       subsequently found that all of the anti-missile detection and protection systems on
       the Cobra were set and working at the time. There was no pilot error or equipment
       malfunction. After the crash, the Cobra was on fire, and the responding flight
       crew was not able to pull out the bodies of Major Bloomfield or Captain Martino
       from the burning wreckage.

       The crash site was in a suburban neighborhood with one and two-story houses. As
                                                                                and AK-47
       soon as the insertion helicopters lifted off, insurgent machinegun fire and
       fire was encountered. The Marines from the responding reaction force established
       a perimeter in the house adjoining the wreckage. However, security at the
       wreckage could not be   established due
                            be established  due to   thecooking
                                                 to the  cookingoff
                                                                 offof  20rnm cannon
                                                                     of20nrim
       projectiles and missiles from the downed aircraft. The responding Marines who
       attempted to rescue any survivors were immediately engaged with small arms fire


                                                                                             26
Case 4:19-cv-04213 Document 1-1 Filed on 10/25/19 in TXSD Page 28 of 37



                            and another surface-to-air missile (SAM) which the third and fourth helicopter
                            violently maneuvered to avoid as it passed between the additional helicopters that
                            responded to the crash site.

                            A reinforced armored platoon from the 3rd Battalion, 172nd Infantry Regiment,
                            Vermont Army National Guard, commanded by 2nd Lieutenant Mark J. Procopio
                            also responded to the Cobra helicopter crash site. However, in route to the crash,
                            Lt. Procopio encountered heavily armed insurgents and small-arms fire that
                            slowed down the
                                          the rescue           The insurgents
                                              rescue convoy. The    insurgents then detonated an
                                                                               then detonated    IED under Lt.
                                                                                              an 1ED
                            Procopio's Humvee, killing
                            Procopio's Humvee,    killing Lt.
                                                          Lt. Procopio
                                                              Procopio instantly and stopping the rescue.

                            At 1100, the fire at the crash site was out and the burned bodies of Captain
                            Michael Martino and
                                              and Major   Gerald Bloomfield
                                                   Major Gerald                were recovered:'
                                                                  Bloomfield were   recovered:'


                            41.                    Shortly after Major Bloomfield's
                                                                       Bloomfield's death, Abu Musab al-Zarqawi claimed
                                                                                           Abu Musab

responsibility for the incident and acknowledged
                                    acknowledged al
                                                 al Qaeda's role
                                                            role in the crash.

                                                                                       *                                                                                                                                    •                =
                                                                                                                   • #                                           "1         *11.1.214.1'                                                         --1" sr—


                                                                                 ..,..,..,.,r.,,, :.,-- ,..._;:_or,;-,i, .,,,.,..,.,,
                                                                                                                                                                                                                                                      AB.
                                                                                                                           4 4


                '                                                                                                                                                am                                      __
                                                                                                                                                                                    -   75'   '
                                                                                                                                                 1-r-                 i- t 1", 4,


                                                               ,: .,1 ..
                                                                                                                                                                                                                                      .... - , ... ,.. ..
                                                                                                                                           - T             ...
                                                                    7' A-
                                                                 --t_
                                                                                   -                  ''. • ,?4 A.
                                                                                                          li r . r .                                                                              . '1 rA-7.,.1*.                                      ......
                                                                                                           I • li.__ .                                                                                                          i ,      .."-- - 4:         •   '''
 eoli....kql.
 r                     '.                          4,. -F '            4 .,                                                                                                                       ' ,i        .-1-7.i.t-P

                     441mss                   .                                  _ti                 'It   ....      7..      .
                                                                                       ...       .
. 1              „,, **01 , • •               ,    ....   ,. e'S.            .               ,                      4 z.'4/   ''..- 4,..
                                                                                                                                  '
       •       ..0.. '

           _     :,I        -   . .!*,...,.       t =_.,.*1T
                                                          ._

17-'4:i,                         7 1 P: '
                                             ,. •
                                      ]-.1 'of
 ,.....••
                        .' - ..4.0.i.l...-. . _,.                ,..
                                                                  71 .,.-.               .s...,.........,...or
                                                                                     . v..
                                                                                 4 -.7   .4       ;      ,     „.



' --Pt . -ice




                                                                                                                           :417




                                                                                                                                                   •••••




     5 — Photo of Major Gerald Bloomfield's Crash Site
Fig. 5—



Al-Zarqawi and al Qaeda said its military wing, "Downed a Super Cobra attack
Al-Zarqawi

helicopter in Ramadi with a Strella rocket, thanks be to God." The Associated Press also




                                                                                                                                                                                                                                                                      27
Case 4:19-cv-04213 Document 1-1 Filed on 10/25/19 in TXSD Page 29 of 37



reported that al Qaeda in Iraq claimed responsibility, noting that it shot down a U.S attack

helicopter near Ramadi and killed two U.S. Marines on November 2, 2005. See Al-Qaida

Says It Shot Down U.S. Helicopter, Killing Two, ASSOCIATED PRESS, November 4,

2005, https://www.dailynews.com/2005/11/04/al-qaida-says-it-shot-down-us-helicopter-

killing-two (last visited Sep 19, 2019).

        42.            Defendants' support, financing, and supervision of al Qaeda,
               Without Defendants'

Major Gerald Bloomfield and his weapons officer Captain Michael Martino, would not

have been shot down and killed on November 2, 2005.

        43.    Defendants have a long history of providing funding, intelligence,

           support, and
logistics, support, and transportation
                        transportation to at Qaeda.
                                       to al        Defendants' actions and omissions were
                                             Qaeda. Defendants'

                                    Major Gerald Bloomfield and give rise to this cause
the proximate cause of the death of Major.Gerald

of action.



 VIII. RECENT DEVELOPMENTS PROVE SAUDI ARABIAN
                                       ARABIAN PLANNING AND
     FUNDING OF AL QAEDA LED TO MAJOR BLOOMFIELD'S DEATH


       44.     Newly-released documents prove the Defendant's development and
                                              the Defendant's

             at Qaeda led to the death of Major Gerald Bloomfield.
financing of al

       45.     On September 12, 2019, the U.S. Department of Justice and FBI

announced they would finally declassify and release the name of the third Saudi Arabian

official with ties to al Qaeda that led to the 9/11 attacks and follow-on attacks during the

U.S. occupation and stability operations in Iraq.

       46.      This person is the last of three main Saudi Arabian officials referred to in

a classified FBI report into the attacks. This official assisted some of the attackers after

             in the U.S. The first two Saudi Arabian government officials that were
they arrived in


                                                                                               28
Case 4:19-cv-04213 Document 1-1 Filed on 10/25/19 in TXSD Page 30 of 37



identified by the FBI and provided significant support to al Qaeda were Saudi Arabian

Intelligence Officers Fahad al-Thumairy and Omar al-Bayoumi.

       47.     At all times, the three Saudi Arabian Intelligence Officers were working

under the direction of Defendant Kingdom of Saudi Arabia. The funds provided to these

Saudi Arabian Intelligence Officers were first generated through the sales of petroleum

products by Defendant Motiva and then funneled to al
                                                  at Qaeda terrorists operating in the

United States, Germany, and Iraq.

       48.     Without the sponsorship and funding of the Defendants, al Qaeda

operatives in Iraq would not have had the money, time, materiel, methods, training, and

means to conduct terrorist attacks on Americans in Iraq. Furthermore, Major Gerald

Bloomfield would not have been shot down via a SA-7 Grail missile purchased and used

by al Qaeda in Iraq.



     IX. SAUDI ARABIAN INTELLIGENCE DOES CONDUCT MILITARY
                      OPERATIONS OVERSEAS


       49.     To dispel any doubt that Saudi Arabia conducts military operations outside

of the Kingdom, Plaintiff asks the Court to take judicial notice of the Jamal Khashoggi

incident as evidence that Saudi Arabia conducts military and intelligence operations

outside of the Arabian Peninsula.

       50.     Jamal Khashoggi was a Saudi Arabian dissident, author, columnist for The

Washington Post, and a general manager and editor-in-chief of Al-Arab News Channel

who was assassinated at the Saudi consulate in Istanbul on October 2, 2018 by agents of

the Saudi government.




                                                                                          29
Case 4:19-cv-04213 Document 1-1 Filed on 10/25/19 in TXSD Page 31 of 37



       51.     Khashoggi was lured to the Saudi Arabian Consulate in Istanbul, Turkey

on October 2, 2018 under the premise of obtaining a marriage visa.
                                                             visa. Before
                                                                   Before Khashoggi's
                                                                          Khashoggi's

scheduled appointment, the consulate was cleared of all personnel except for an

assassination team flown in that morning from Saudi Arabia. Khashoggi entered the

Saudi Consulate at 1:14 PM. Shortly thereafter, Khashoggi was strangled, killed, and

dismembered. His remains were taken back to Saudi Arabia by the assassination team.

       52.     Unbeknownst to Saudi Arabia, the consulate was wired with recording

devices by the Government of Turkey. The assassination was recorded (voice only) and

         Khashoggi's last words at 1:24
included Khashoggi's
included                           1:24 PM,
                                        PM, "1
                                             "I can't
                                                can't breathe."

       53.     The Saudi assassination team then
                                            then drained
                                                 drained Khashoggi's
                                                         Khashoggi's blood and

dismembered his body. That afternoon, the assassination team left the consulate with two

large black bags and fl ew via two private jets to Cairo and Dubai, and then both jets flew
                     flew

to Riyadh, Saudi Arabia. It is also believed that Khashoggi had details and information

about the Saudi Arabian government's
                        government's involvement  in the 9/11 attacks and support of al
                                      involvement in

Qaeda. Thus, Khashoggi was silenced so that he would not testify about nor corroborate

the ties between Saudi Arabia and al Qacda.




                                                                                          30
Case 4:19-cv-04213 Document 1-1 Filed on 10/25/19 in TXSD Page 32 of 37


                  rtrc,,Tcmy,pdit7 ,timr.,              ?1•7-1277
                                  •                                     44.

                                      az
                                                             4
                                                             11.r       e4 4




                                                                    rk;M1     j      "'urn         EE
                                                                                  '111

                                      rt                                              z



                                                            T„.
                                             It
                                                  43t
                                                                                                        dta
                                                                                             N."




             Journalist and Washington Post Writer Jamal Khashoggi, killed by Saudi
          — Journalist
   Fig. 6 —
               Arabian Intelligence Officers in Turkey on October 2, 2018.


       54.     The assassination of Jamal Khashoggi demonstrates a pattern, practice,

habit, and custom of Defendant Kingdom of Saudi Arabia directing government agents to

conduct operations overseas that result in death and injury.




                                           X. CAUSE OF ACTION

       A.                Ryan Bloomfield's Cause of Action for the Personal Injury
               Plaintiff Ryan
                                                         Bloomfield 11,
                                                 Gerald Bloomfield
                and Wrongful Death of his father Gerald              II, Against All
                Defendants Pursuant to Texas State Law




                                                                                                              31
Case 4:19-cv-04213 Document 1-1 Filed on 10/25/19 in TXSD Page 33 of 37



       55.     Plaintiff repeats and repleads all of the preceding paragraphs as if fully set

forth herein. Plaintiff is the sole surviving heir and child of decedent Gerald Bloomfield,

II.

       56.     In Texas, a person (or corporation) is liable for damages arising from an

injury that causes an individual's death if the injury was caused by
            causes an                                             by the person's (or
                                                                     the person's

corporation's) or his agents' or servants':

               a)         wrongful act,

               b)         neglect,

               c)         carelessness,

               d)         unskillfulness,

               e)         or default.

       57.     In the instant case, the Defendants' wrongful act, neglect, and/or

carelessness in their support, funding, and assistance of al Qaeda was the proximate cause

                     II's death.
of Gerald Bloomfield 11's

       58.                                                  at Qaeda and are also known
               Defendants have a long history of supporting al

for conducting military operations overseas to increase the
                                                        the Kingdom of Saudi
                                                            Kingdom of Saudi Arabia's
                                                                             Arabia's

geopolitical influence.

       59.     U.S. Intelligence sources have repeatedly linked high-level Saudi Arabian

government officials to the support, funding, and operations of al Qaeda to carry out the

9/11 attacks and conduct military operations in U.S.-occupied Iraq, after the 2003

invasion of Iraq.

       60.     For years prior to and after September 11, 2001, Saudi Arabia participated

                                                                                   al Qaeda
and associated with al Qaeda in its terrorist agenda as set forth herein; provided at

and its hijackers with substantial material support, financing and resources; knew that it


                                                                                           32
Case 4:19-cv-04213 Document 1-1 Filed on 10/25/19 in TXSD Page 34 of 37



was assisting a terrorist organization that had conducted and was actively planning

attacks against the United States and U.S. interests; and committed tortious acts and

omissions that were wrongful, neglectful, and careless.

       61.     Defendants' conduct was aa proximate
                           conduct was    proximate cause of
                                                          of the       of Major Gerald
                                                             the death of

Bloomfield II, and the resulting damages suffered by Plaintiff, as Defendants furnished

the essential support networks, cover, and funding used by al Qaeda to successfully plan

and execute attacks against the United States.

       62.     Saudi Arabia tortiously aided and abetted al Qaeda by providing

substantial assistance in the form of funding, support and resources to al Qaeda with the

knowledge that al Qaeda planned to use such assistance to prepare for and conduct

terrorist attacks against the United States and its citizens, both at-home and abroad, and

with the carelessness of the known probable risk that such assistance would be used for

those terrorist purposes.

       63.     Saudi Arabia tortiously conspired with al Qaeda and others to provide al

Qaeda with substantial material support and resources, with the shared agreement,

understanding, knowledge and intent that said support and resources would be used by al

Qaeda to plan and carry out terrorist acts against the United States and U.S. Citizens.

       64.     For years prior to, including, and after September 11, 2001, Saudi Arabia

                                                 Saudi Arabia's charitable organizations
knew that its officers, employees and agents and Saudi

                                                  by using Saudi
were engaging in illegal and/or criminal activity by       Saudi Arabia's
                                                                 Arabia's offices,

equipment and other resources to provide substantial material support and resources to al

                Saudi Arabia's
Qaeda and, that Saudi          officers, employees
                      Arabia's officers, employees and         including but not limited
                                                   and agents, including

to Adel Batterjee , Wael Jelaidan Soliman al Buthe, Aqeel al Aqeel, Abdelhamid al

                                                 Bayoumi, Omar Abdi Mohamed,
Mujil, Enaam Arnaout, Fahad al Thumairy, Omar al Bayourni,


                                                                                             33
Case 4:19-cv-04213 Document 1-1 Filed on 10/25/19 in TXSD Page 35 of 37



Osama Basnan, Hamdan Shalawi, Mohamed al Qudhaieen, Mohamed al Fakihi, and

            al Qaeda operatives or sympathizers who were using their government
others were al

positions in Saudi Arabia to provide substantial
                                     substantial assistance to al Qaeda.

       65.     Despite such knowledge, Saudi Arabia intentionally and/or recklessly

                   supervise its officers, employees
failed to properly supervise               employees and
                                                     and agents
                                                         agents and Saudi Arabia's
                                                                and Saudi Arabia's

charitable organizations to stop them from using
                                           using Saudi Arabia's offices, equipment and
                                                 Saudi Arabia's

other resources to provide substantial assistance to al Qaeda despite the known and/or

foreseeable risk that such assistance was being used by al Qaeda to prepare and conduct a

terrorist attack against the United States and its citizens.

       66.     Moreover, Saudi Arabia intentionally and/or recklessly selected, hired and

retained as its officers, employees and agents various individuals, including Adel

           Wael Jelaidan, Soliman al Buthe, Aqeel al Aqeel, Abdelhamid al Mujil, Enaam
Batterjee, Wael

                                                               Osama Basnan,
Amaout, Fahad al Thumairy, Omar al Bayoumi, Omar Abdi Mohamed, Osarna

Hamdan Shalawi, Mohamed Qudhaieen, Mohamed Fakihi and others, who Saudi Arabia

knew were al Qaeda operatives or sympathizers, despite the known and/or foreseeable
          al Qaeda

risk that those employees and agents would use and/or were using their government

positions to provide substantial assistance to al Qaeda to prepare and conduct attacks

against the United States and its citizens.

       67.     Saudi Arabia wrongfully, neglectfully, and/or carelessly supported and

funded the efforts of Abu Musab al Zarqawi (after the U.S.-led invasion of Iraq), to

                                     in Iraq,
destabilize Iraq, attack U.S. forces in Iraq,-and          Defendants' geopolitical
                                                  increase Defendants'
                                              and increase

                                       Iraq and the Arabian peninsula.
influence and Sunni Muslim ideology in Iraq

       68.                            acts; neglectful acts, and/or careless acts of Saudi
               The aforesaid wrongful acts;

Arabia and Motiva Enterprises LLC were individually and/or in combination with one or


                                                                                         34
Case 4:19-cv-04213 Document 1-1 Filed on 10/25/19 in TXSD Page 36 of 37


more of those acts and/or omissions a proximate, substantial cause of the death of the

decedent and Plaintiff's
decedent and Plaintiff's damages.



                                       XI. PRAYER



       As a proximate cause of the foregoing, Plaintiff has suffered damages and seeks

the following relief from the Defendants:

               a.      A declaration that the acts and practices noted in this Complaint

are a violation of the Texas Wrongful Death Act, TCPRC Title 4 §71.002(b);

               b.      Compensatory damages including, but not limited to:

                       i.      Loss of earnings and earning capacity;
                       ii.     Past, current, and future emotional pain and mental
                                anguish;
                       iii.    Loss of companionship, society, comfort, and love;
                       iv.     Past and future medical expenses; and
                       v.      Loss of an inheritance


               c.      Exemplary damages;

               d.      Awarding Plaintiff such other relief, legal or equitable, as may be

warranted;

               e.      Plaintiff further seeks pre- and post-judgment interest, costs of

court, attorney's fees as
                       as recoverable     litigation expenses for trial and appeal;
                          recoverable and litigation

               f.      An Order directing Defendants to pay Plaintiff's exemplary/

punitive damages for their conduct in an amount as yet to be ascertained;




                                                                                           35
Case 4:19-cv-04213 Document 1-1 Filed on 10/25/19 in TXSD Page 37 of 37


       WHEREFORE, Plaintiff requests that upon trial of this cause, that Plaintiff

obtain a judgment as authorized by law, and any other relief that Plaintiff may be entitled

to.




DATE: SEPTEMBER 23, 2019                     Respectfully submitted,


                                      By:    Is/ Omar W. Rosales
                                             Is!
                                             Omar W. Rosales
                                             Texas Bar No. 24053450

                                               THE ROSALES LAW FIRM, LLC
                                               14846 S VALENCIA
                                               HARLINGEN, TX 78552
                                               TEL (512) 520-4919
                                               FAX (512) 309-5360
                                            ...FAX       309-5360
                                               omar@owrosales.com

                                              ATTORNEY FOR PLAINTIFF




                                                   I
                                                   I




                                               4




                                                                                         36
